In re Zeringue, Guy P., Dr.; Louisiana Medical Mutual Ins. Co.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Lafourche, 17th Judicial District *1281Court, Div. “C”, No. 81117; to the Court of Appeal, First Circuit, No. 97CW 1577.
Granted. Under the facts of this case, the $2,000 flat fee charged by the expert for a two or three hour deposition is not a “reasonable fee” for purposes of La.Code Civ.P. art. 1425(3). Accordingly, the matter is remanded to the trial court with instructions to fix a reasonable hourly fee for the time the expert spends responding to discovery.
CALOGERO, C. J., not on panel.